                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                             CENTRAL DIVISION at LEXINGTON

EDWIN HUNTLEY,
      Plaintiff,                                              Civil Action No. 5:18-588-KKC

v.

LUCAS COUNTY DIVISION OF                                       MEMORANDUM OPINION
CHILD SUPPORT SERVICES, ET AL.,                                    AND ORDER

      Defendants.




                                        *** *** *** ***

       Edwin Huntley is a resident of Clay City, Kentucky. Proceeding without a lawyer, Huntley

filed a complaint in which he names the Lucas County Division of Child Support Services and

Lucas County, Ohio, as defendants. [R. 1]. Huntley also filed a motion for leave to proceed in

forma pauperis. [R. 3].

       The Court will grant Huntley’s fee motion because he lacks sufficient assets or income to

pay the filing and administrative fees in this case. That said, the Court has conducted an initial

screening of Huntley’s complaint and will dismiss it because he has not demonstrated that the

Court has subject matter jurisdiction over this action. After all, many of Huntley’s statements are

unintelligible and, while Huntley suggests that his claims arise under the Fourth, Fifth, and Sixth

Amendments, as well as his “unenumerated right to privacy,” it appears that he is simply

complaining about a dispute involving child support payments. [R. 1 at 4-5]. The Sixth Circuit

has repeatedly made it clear that federal courts simply have no jurisdiction to resolve domestic

relations disputes, such as the one apparently at issue in this case. See, e.g., Partridge v. State of
Ohio, 79 F. App’x 844, 845 (6th Cir. 2003) (citing Ankenbrandt v. Richards, 504 U.S. 689, 703

(1992)); Danforth v. Celebreeze, 76 F. App’x 615, 616 (6th Cir. 2003).

       Accordingly, it is hereby ORDERED as follows:

       1. Huntley’s motion for leave to proceed in forma pauperis [R. 3] is GRANTED and

           payment of the filing and administrative fees is WAIVED.

       2. Huntley’s complaint [R. 1] is DISMISSED for lack of subject matter jurisdiction.

       3. This action is STRICKEN from the Court’s docket.

       4. A corresponding Judgment will be entered this date.

              Dated November 5, 2018.




                                               2
